OFFICE OF THE ATTORNEY      GENERAL OF TEXAS
                                  AUSTIN

                                                     ?wruuT   13, 1939



EonornbloTr Y. Trlmblo
Irlret&rie%nut St&e Supertntadeut
~aHisanS        of Edueatlan
Au-htia,      TuA*
lkrr Nr. irinblor


          tmau ate of
v88 rueire trimIput
           7hr Mnron Cnek
      8 86hooll88t I*-, nm
      mu*    About halt o?
      Point      Sohool in
      Bandszr aahool in




                       forth& 8mount of #ore   ltud8nt8' ato
      nad 8ountr loneri but they hart refuure41 Tha tmaSe88
      hr?e also.reiu8ed tx~pay tuition to hat8r bointiithiah
      i8 8 ?%8te Sia 88h001.
                *'I8t$r Ya8on Croer School Matriot     oblig&ed   $0
      PI3 high 8ObOO~ ttlitioa  On it8 pupil8 who 8N trUS?8mi
      80 lOit 88 th8 618tZ'iOth88 OoSry 8T8il8bl8 trol t.E
      lOtle8tiOA8  Qip 88t    f,8r A.’
..-
wan. T.



m..   b.
       6i~tl?i$o~u~~?t”“W                        ti   ?U#W        CrhO8fO    WU      8iX
                                       -8   Ol.486    th8    k     lUl.h&   Of th8
       80bO~8ti.   $.8r f 84I8h HNOA   Ol? 8 &+AXWAtS OZ 1.01
       &UUdiM    UOidO dthiA.    . . 8814 88hOO1 di8tri.t."

               TOW
               AA-r60    thi. intU&'O~tO~~ i8 iA thA *ml'lAAtiV8,
i.   l. that
           the di8trlot J, liable ii th8 ohllE eota88~lthintho
8bO.V.llrtrd 086.&0~~ 88 60 8&A 8Ad lUOidA8 rithln th8 d%StriOt.

                4.      TOW      AUt    &WO~SitiO~          18:
                            "1 d8tO 8&84        the   trU&OOS       t0 B~&A VOUOhAr8 iOr        $h.
       WUXit       Of       th880 8ttldUit.      868t8      S&    OOUSt)’ AOAAJ but thy
       have retu~e4.~

           fn 8a8wer to this, JOU 8re sdrired that                            tbo proper tribune1
t88tOd with jUl'184bt1ollO? ut$8-     Of tkd. kind,                           Uh8A 8pp11.4 to,
a8n ad  8fll e08@0i thr, WOtbI6 Ot 6h8 Obu~tiOn                               h qU88tiOA br
propor judgmrtat.


                            l~8~~6rU.t.88       h8YS 8180 ~0fAS.d t0 p18r tUitfOA
       to Centor        Point-which18 8 strt8 8td 8ohoAl."
           liauwwer te Ws    inquiry,.iou 8ro rdvfrsd t&t ir tho
St& Sli8’88h O     Ol
                  18 nWiliA6   k88h8r'8 814, t&M $h8 88d.w
4fAtriOt 18 lfrblo fOr th&t  PUWat   Of the UhOb ttl%tlW, th8t 18
AOt pi4 by th. 8-t. 8%4 WJAO t0 t&8 lWOitifi& 4i8t~f.6, b&t'
if M A818tf ail i8 &VOA 60 tL no4lrlag dlmtrlot *ha       8n4 ln
thehe WOAt th8 &A&w     (iirkkt 18 118blS tOr thr l&O18 Of tb  $A&-
    .
          t8oh ud ti of th. 88OW     l'OgoclitiOM'hW~ bWtk aMWWe4
Wtk    k818t&tt&X8                 P
                       h88 bWR &V048ad.11tOn8nW.t81itth.
btXIt8
     8aa/or Ud~g   dlSt?k86 Of th8 8~1~86f08    f~ ~UOStiOb
                BallerJsb            &I86 thi. has 8zuwArAd *aah ot ttm ln4umR8
mad8 by yeu, and              tb4t     01 &vs    male the 8itwtlon           slew,     *i 8ro